Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.
Status of the Application
Claims 5-7, 10 and 18 are currently pending in this case and have been examined and addressed below.  This communication is a Non-Final Rejection in response to the Amendment to the Claims and Remarks filed on 01/31/2022.
Claims 5 and 18 are currently amended.
Claims 1-4, 8-9 and 11-17 are cancelled and not considered at this time.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5-7, 10 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite generating a final medical record for a patient. 
Independent claim 18 falls within the statutory category of a process. Claim 18 is directed to certain methods of organizing human activity including managing personal behavior or relationships or interactions between people.
The limitations of generating text from an output of a microphone, identifying key text terms from the generated text, providing text conversion and key text term selection, real-time input by the healthcare professional, matching at least one key text term concurrently with at least one ICD-10 billing code and medical condition, identifying the ICD-10 billing code and medical condition concurrently matched to the key text term, and generating the final patient medical record based on the key text terms, as drafted, are steps that, under its broadest reasonable interpretation, covers managing personal behavior and interactions between people.  These steps describe the generation of text from the output of a microphone, analysis of the text that is generated to determine key terms and entry of information by a healthcare professional which are used to generate a medical record.  These are activities which are involved in creation of a patient record which is a fundamental activity of patient and physician interactions.  If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people including teaching and following rules or instructions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Behavior” grouping of abstract ideas.  Additionally, matching and identifying key text terms to a database of key text terms can be performed in the human mind using mental observation, evaluation, judgement and opinion. As per the October 2019 Update on Subject Matter Eligibility, a claim can recite more than one judicial exception.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claims recite the additional elements – one or more servers which communicate with a distributed computer network, at least one non-transitory storage device communicatively coupled to the user computers, a healthcare device to execute the abstract idea of building a medical record. The servers, non-transitory storage device, and healthcare device are recited at a high-level of generality, such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The use of the servers to store rules and program modules and to receive, store, and send information amounts to mere instructions to apply the exception.  As per MPEP 2106.05(f)(2), use of a computer or other machinery in its ordinary capacity for tasks such as receiving, storing, and transmitting data is invoking the computer merely as a tool to perform an existing problem and amounts to mere instructions to apply the exception.  The use of the server and user computers which include a processor communicatively coupled to at least one memory to execute the steps of the abstract idea also amounts to mere instructions to apply the exception.  As described above, the server, user computers, processor and memory are recited at a high level of generality.  As per MPEP 2106.05(f)(2), simply adding a general purpose computer or computer components to the abstract idea does not integrate the abstract idea into a practical application or provide significantly more.  Therefore, this limitation amounts to mere instructions to apply the exception.  The claims also recites the additional elements of a processor automatically generating text from an output of a microphone, where the microphone is configured to receive speech from a patient.  The microphone or its use in the generation of text from the speech of a patient is not specified in the specification in such a way that it amounts to more than a general purpose computer component being used in its ordinary capacity to carry out elements of the abstract idea including generating text from the output of the microphone.  The specification describes a medical provider wearing a microphone which captures dialogue which can be transcribed by a computer or by a person typing or writing the text out by hand (Specification [0024]).  Therefore, this amounts to no more than mere instructions to apply the exception.  The claims also include the use of natural language parsing to provide text conversion which also amounts to mere instructions to apply the exception.  As per MPEP 2106.05(f)(2)(i), the use of a commonplace business method or mathematical algorithm applied on a general purpose computer does no more than merely invoke computers or machinery as a tool to perform the abstract idea and does not integrate the abstract idea into a practical application.  Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with the respect to integration of the abstract idea into a practical application, the additional elements of one or more servers which communicate with a distributed computer network, at least one non-transitory storage device communicatively coupled to the user computers, a healthcare device to execute the abstract idea of building a medical record amounts to no more than mere instructions to apply the exception using a generic computing component.  The specification describes that the server is one of those servers known to those skilled in the art, the user computers may be well-known computers such as desktop computers, laptops, etc., and each of the devices (servers and user computers) are merely any device with a processor, memory and hardware to accomplish functions of the claims ([0042-0043]).  The network is recited as a distributed computer network well known to those of ordinary skill in the art, where the computer network is the Internet (Specification, [0041]) and the computer with processor that is connected to the network can be a desktop computer, laptop computer, etc. (Specification, [0041-0042]), which do not add meaningful limitations to the abstract idea beyond mere instructions to apply an exception.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The use of the servers to store rules and program modules and to receive, store, and send information also amounts to mere instructions to apply the exception, as noted above.  Additionally, this limitation is well-understood, routine and conventional in the field of data management because, as per MPEP 2106.05(d)(II), the courts have found receiving or transmitting data over a network and storing and retrieving information in memory to be well-understood, routine and conventional.   A microphone coupled to a processor which receives speech for generating text, as described above, is recited at a high level of generality with no specific microphone recited (Specification [0024]) and the ordinary and well-known use of the microphone to receive speech does not limit the microphone in any way beyond mere instructions to apply the exception.  The use of natural language parsing to provide text conversion of medical text is shown to be well-understood, routine and conventional in the art as disclosed in Klann and Szolovits (BMC Medical Informatics and Decision Making, 2009) on page 2 Well-known naturally speaking ASR system with an MNLP (medical natural language processing) system.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of the computer or improves another technology.  The claims do not amount to significantly more than the underlying abstract idea.
Dependent Claims 5-7 and 10 add limitations which amount to certain methods of organizing human activity similar to the independent claims.  For example, Claims 5-7 include updating the patient medical record, storing the key terms related to billing codes and medical conditions, and comparing the key text terms with the stored terms which are activities performed when conducting medical record management and data management. Similar to the independent claims, these claims, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people.  Based on the broadest reasonable interpretation of the claims, these steps can be completed manually by the medical professional and are thus certain methods of organizing human activity including managing the medical professional’s personal behaviors.  Claim 10 includes calculating the highest allowable E&M level, which can be a mental process or a mathematical calculation based on the broadest reasonable interpretation of the claim.  This is directed to an abstract idea.  As per the October 2019 Update on Subject Matter Eligibility, the interaction between a person and a computer falls into the subgrouping of managing interactions between people.  Therefore, the claims are directed to an abstract idea.  
The dependent claims do not integrate the judicial exception into a practical application or provide significantly more than the abstract idea because there are no additional elements which impose meaningful limits on the judicial exception beyond those identified in the independent claim.  Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea. Accordingly, Claims 2, 5-7, 10 and 18 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ragusa (US 2013/0138457 A1), hereinafter referred to as Ragusa, in view of Cardoza et al. (US 2013/0297348 A1), hereinafter referred to as Cardoza, in view of D’Souza et al. (US 2015/0356260 A1), hereinafter D’Souza.
As per Claim 18, Ragusa discloses a process of generating an appropriately phrased and formatted final medical record suitable for medico-legal documentation in standard clinical terminology comprising:
in an environment including one or more servers which communicate with a distributed computer network via communication channels, the server including a number of servers operatively connected to a network so as to operably link to a plurality of user computers via the distributed computer network ([0018-0019] servers with database and computer-readable storage medium which are distributed across a plurality of platforms which are in communication using transmission media, [0021] system includes various devices which are in bi-directional communication via a communications network, [0023] system has more than one server linked via communication network, [0025] server connected with mobile computing devices, i.e. user computers), 
at least one non-transitory storage device communicatively coupled to the user computers ([0018] computer readable storage medium which refers to one or more non-transitory medium residing on a processor to cause a computer to execute instructions),
the environment further including a healthcare device configured to rely on the text of the dialogue between a patient and a healthcare professional to build a medical record that associates the key text terms with appropriate contextual language ([0025-0026] mobile computing devices to carry out steps of the invention, [0028] devices execute modules including speech recognition and text processing, [0050] portions of text are generated into a documentation record using documentation skeleton module, see also Claim 1),
the servers configured to store rules and program modules capable of employing other rules ([0018] server with a database and computer-readable medium which executable instructions/program modules to cause computer to operate in a specific manner, i.e. rules), and
to receive, store and send information including a rules database, tables of code data, and tables of patient data ([0056] patient record stored via host system, [0024] store in the host system data including patient documentation, [0019] database on host system, [0050]/[0053] pre-defined diagnosis-specific dictionary, i.e. table of symptoms/treatments/billing codes stored to enter into documentation form),
wherein the server and user computers each include a processor communicatively coupled to at least one memory having executable computer code (Fig. 1, [0018-0023] system includes a database with computer-readable medium with computer program product/instructions to cause system to implement instructions, where the system includes various devices connected via a communications network and all of the devices include program modules executable to perform the method) for:
automatically generating text from an output of a microphone communicatively coupled to the at least one processor, the microphone configured to receive speech from a patient (Abstract, [0009], Claim 1 microphone collects voice signals during patient-caregiver encounter, transforms into audio data files which are transformed into text, [0026] the microphone is communicatively connected to the computing device, [0040] speech recognition module transcribes the audio into text);
automatically identifying, by the healthcare device, key text terms from the automatically generated text (Abstract, Fig. 4, [0009] text processing module extracts and organizes keywords in clinical data, [0025] computing device such as a mobile computing device/smart phone executes the modules of instructions, [0041-0042] keywords/key clinical phrases are parsed from the text and identifying predetermined keywords, [0049-0050] identifying codes and diagnoses from text processing);
generating the final patient medical record based on the key text terms ([0050] portions of text are generated into a documentation record using documentation skeleton module, see also Claim 1, [0049] portions of the transcribed text include the codes and diagnoses identified, see Fig. 4, 406 where identified diagnoses and billing code from transcribed text is used to create documentation records, [0053] populate the document skeleton with identified information to create document), 
However, Ragusa may not explicitly disclose the following which is taught by Cardoza:
providing text conversion and key text term selection with natural language parsing, by the healthcare device ([0069-0070] from a free-form narration, automatic speech recognition is performed on audio to obtain a textual representation of the narration/clinician dictation and the medical facts (interpreted as key text term) is extracted from the text by applying natural language processing, see Figs. 1 and 3A, [0099] ASR engine and fact extraction components are executed by processors of the system, [0102] the processor can be of a client device, also see [0200] converting speech to text) and real-time input by the healthcare professional, by the healthcare device ([0151] text panel of the user interface includes a text editor function for clinician to directly enter text into text panel during the patient encounter where the text panel also displays the text of the ASR engine, speech recognition, in real-time while clinician is dictating, see Fig. 2 and 3A, 220 text editor screen on UI where clinician can edit as the text is being rendered from speech recognition); and
generating the final patient medical record based on the key text terms ([0185] generating a new electronic medical record for a patient based on extracted medical facts) , wherein the key text terms exist in sentences or phrases that read like natural written and/or spoken language ([0069-0070] the medical facts are extracted from text which is created from a free-form narration spoken by a physician, see also [0200] text documenting patient encounter is a transcription of spoken language/speech from a physician).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of using natural language processing for converting text and selecting key terms to generate a patient medical record from Cardoza with the known system of converting a free-form narration of a patient encounter to text and creating a patient record from Ragusa in order to create an electronic medical record for a patient containing longitudinal medical information stored in a data repository to save physical space and provide time savings to clinician’s and healthcare personnel (Cardoza [0007]).
However, Ragusa and Cardoza may not explicitly disclose the following which is taught by D’Souza: automatically matching at least one key term concurrently with at least one ICD-10 billing code and at least one medical condition ([0091-0094] normalize facts extracted from the text to standard codes, where tokens are identified from text as representing medical facts and standard codes, such as ICD codes, are identified which represent the medical fact, matching the token to a code using an ontology which links terms to concepts (codes), [0076] where tokens represent the terms of a free-form clinical narration, i.e. key term, [0123] computer-assisted coding system for automatically deriving codes from medical documentation using NLU engine, see Fig. 7A ICD code and associated medical condition are identified together);
automatically identifying the at least one ICD-10 billing code and the at least one medical condition concurrently matched to the at least one key text term (see Fig. 7A where the suggested/identified code list and medical condition are concurrently matched to a key text term, where the key term is the tokenized term of the medical text; [0091-0094] normalize facts extracted from the text to standard codes, where tokens are identified from text as representing medical facts and standard codes, such as ICD codes, are identified which represent the medical fact, matching the token to a code using an ontology which links terms to concepts (codes)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the known concept of matching a term from text to identify billing code and medical condition concurrently from D’Souza with the known process of generating a final medical record with appropriate clinical terminology from Ragusa and Cardoza in order to provide and maintain an accurate continuity of care for the patient across encounters over time in order to improve treatment efficacy and best practices (D’Souza [0001]).
As per Claim 5, Ragusa, Cardoza and D’Souza teaches the process of Claim 18.  Ragusa also teaches automatically updating the patient medical record based on the at least one key text term, the at least one billing code and the at least one medical condition ([0050-0051] keywords from text are transformed to create/enter into documentation record using documentation skeleton module by transforming the transcribed text into sections including primary diagnosis billing codes, treatment plans, [0042] where the keywords are associated in a database with value of clinical information, [0055] document may be amended, i.e. updated, for each additional diagnosis).
Cardoza teaches that the billing code is an ICD-10 billing code ([0065] ICD-9 billing codes, [0090] medical facts correspond to ICD billing codes, [0144], [0188] ICD-10 codes).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the known concept of billing codes selected as ICD-10 codes from Cardoza with the known system of converting a free-form narration of a patient encounter to text and billing code and creating a patient record from Ragusa in order to create an electronic medical record for a patient containing longitudinal medical information stored in a data repository to save physical space and provide time savings to clinician’s and healthcare personnel (Cardoza [0007]).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ragusa (US 2013/0138457 A1), in view of Cardoza (US 2013/0297348 A1), in view of D’Souza (US 2015/0356260 A1), in view of Bacon et al. (US 2013/0080187 A1), hereinafter referred to as Bacon, in view of Covit et al. (US 2005/0240439 A1), hereinafter referred to as Covit.
As per Claim 6, Ragusa, Cardoza and D’Souza teaches the process of Claim 5.  Ragusa, Cardoza, and D’Souza may not explicitly teach the following which is taught by Bacon: storing on the non-transitory storage device key terms related to billing codes and medical conditions (Fig. 11, [0020]/[0059] table of association between keywords, medical codes; [0007] medical codes are sufficient to represent a medical condition; [0058] although the medical codes are shown as ICD-9 codes, other medical classification systems can be used, [0089] ICD includes ICD-9 and ICD-10 codes). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of mapping key terms to ICD-10 codes which are used to create a patient record from Bacon with the known system of converting an patient encounter to text and creating a patient record including billing codes from the text information from Ragusa, Cardoza, and D’Souza in order to accurately represent a patient’s medical conditions and care provided to an insurance company or other payer (Bacon [0003]).
Covit also teaches a database of key terms related to ICD- 10 billing codes ([0054-0057] dictionary or searchable data structure is generated that maps English terminology to medical codes such as ICD, Abstract discloses ICD refers to ICD-9 and ICD-10 versions). Therefore, it would have been obvious to combine the known concept of identifying from text an ICD-10 billing code corresponding to a key text term using a database associating key terms and ICD-10 codes from Covit with the process of generating a patient record with billing codes identified from a record of a patient encounter from Ragusa, Cardoza, D’Souza, and Bacon in order to reduce the cost of manually identifying accurate ICD codes for a patient (Covit [0002-0003]).
As per Claim 7, Ragusa, Cardoza, D’Souza, Bacon and Covit teaches the process of Claim 6.  Ragusa also teaches the key text terms are identified by comparing the text with the key terms stored in the non-transitory storage device ([0041-0043] based on presence of a keyword, use associations to categorize keyword by conditions or diseases using a database of predetermined keyword associations).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ragusa (US 2013/0138457 A1), in view of Cardoza (US 2013/0297348 A1), in view of D’Souza (US 2015/0356260 A1), further in view of Zasowski et al. (US 2017/0068781 A1), hereinafter referred to as Zasowski.
As per Claim 10, Ragusa, Cardoza, and D’Souza teaches the process of Claim 18.  The combined references may not teach calculating the highest allowable Evaluation and Management (E&M) level which is taught by Zasowski ([0027-0028] determining the appropriate E/M level which is not overcoding which is above the appropriate or allowable level for services rendered).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of using the information from a patient encounter to determine the largest appropriate E&M level allowed to bill for services from Zasowski with the known process of converting information from a patient encounter to billing codes from the combined references in order to receive prompt and precise reimbursements from payers for services rendered to a patient (Zasowski [0002]).
Response to Arguments
Applicant’s arguments, see Pages 4-6, “35 U.S.C. §101”, filed 08/15/2022 with respect to claims 5-7, 10 and 18 have been fully considered, but they are not persuasive.  
Applicant argues that the present claims are not directed to an abstract idea because they provide a specific solution to a problem rooted in technology, the problem consisting of automatically matching and identifying key text terms to a database of key text terms. Examiner respectfully disagrees.  The claims do not recite solving a problem which is necessarily rooted in computer technology.  Matching and identifying key text terms to a database of key text terms is not necessarily rooted in computer technology, but rather is directed to the abstract idea itself.  The matching of key text terms to a database are steps that are part of generating an appropriately formatted final medical record which is the abstract idea as certain methods of organizing human activity.  Additionally, matching and identifying key text terms to a database of key text terms can be performed in the human mind using mental observation, evaluation, judgement and opinion. As per the October 2019 Update on Subject Matter Eligibility, a claim can recite more than one judicial exception and claims which recite more than one abstract idea should be identified as both. Any improvement to matching and identifying key text terms to a database of key text terms would be an improvement to the abstract idea itself and not to the operation of the computer or other technology.  No matter how novel the improvement to the abstract idea, it is still an improvement to the realm of the abstract and thus does not integrate the abstract idea into a practical application. The abstract idea is carried out automatically through the use of an environment including servers communicating with a computer network and linked to user computers communicatively coupled to a non-transitory storage device.  These computer components are applied to execute the abstract idea, which amounts to mere instructions to apply the exception which does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea.  The use of the computer to automatically carry out the steps of the abstract idea amounts to mere instructions to apply the exception, as per MPEP 2106.05(f)(2), invoking computers or other machinery as a tool.  
Applicant argues that the use of natural language processing to match and identify terms, such as “headache” to a database of terms to provide billing codes and conditions would not be able to provide enough accuracy and/or specificity and the present claim provides higher accuracy and specificity by examining not only the totality of conversation and key text terms processed through natural language parsing to integrate into a practical application. Examiner is unclear of the argument being presented by Applicant, as the claim limitations recite automatically matching at least one key text term concurrently with at least one ICD-10 billing code and at least one medical condition; and automatically identifying the at least one ICD-10 billing code and the at least one medical condition concurrently matched to the at least one key text term. These limitations automatically, but use of general purpose computing components, match and identify terms to a database, which Applicant has argued does not provide enough accuracy or specificity (see Remarks Page 5). By applying an abstract idea, here the matching and identifying of key terms to a database of terms, to general purpose computing components to automatically execute a process is not a technological improvement, see MPEP 2106.05(a)(I)(iii) mere automation of manual processes, such as using a generic computer to process an application for financing a purchase is an example that the courts have indicated is not sufficient to show an improvement to computer-functionality. Instead, this amounts to mere instructions to apply the exception, as per MPEP 2106.05(f)(2). Therefore, the rejection is maintained.
Applicant’s arguments, see Page 6, “35 U.S.C. §103”, filed 08/15/2022 with respect to claims 5-7, 10 and 18 have been fully considered and they are persuasive. Therefore, the rejections of 02/18/2022 has ben withdrawn. However, upon further consideration based on the amendments of the claims, a new ground(s) of rejection is made in view of D’Souza as per the rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Martin et al. (US 2016/0004825 A1) which teaches determining medical coding for medical keywords/phrases in a medical document using a standard billing code.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANGELINE BARR/Primary Examiner, Art Unit 3626